Citation Nr: 0903314	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-39 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


ISSUE

Entitlement to service connection for left knee strain.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from May 2002 to May 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 



FINDING OF FACT

The veteran complained of and was treated for left knee 
strain during service but the record contains no competent 
evidence of a current left knee disorder.  


CONCLUSION OF LAW

A claimed left knee disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a left knee 
condition, which she attributes to martial arts training.  
The veteran stated that her knee hurts during physical 
activity, stress, bending, or sitting.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
Service treatment records (STRs) dating from April 2002 to 
March 2006 document complaints of pain to the left knee and a 
diagnosis of "unresolved knee pain" in February 2006.  She 
stated that she was tackled three months prior at the marine 
expeditionary unit.  During another February 2006 she 
reported that she initially injured her left knee during 
martial arts training.  A March 2006 diagnosis was left knee 
pain with unknown etiology.

The veteran was accorded a fee basis examination in July 
2006.  During the examination she reported that the left knee 
injury was secondary to martial arts training.  She further 
reported symptoms of weakness, stiffness, and lack of 
endurance.  The physician stated that was no pathology to 
render a diagnosis.  He reported as follows: 

Examination of the knee joints is within 
normal limits bilaterally.  Further 
examination does not reveal any recurrent 
subluxation, locking pain, joint 
effusion, or crepitus.  The knee joints 
are not in any fixed position of 
ankylosis.  Knee range of motion is 
normal bilaterally, without any evidence 
of pain, fatigue, weakness, lack of 
endurance, or incoordination after 
repetitive use.

Medial and lateral collateral ligaments, 
anterior and posterior cruciate 
ligaments, and medial and lateral 
meniscus tests are within normal limits.

A radiology consultation dated in February 2006 revealed no 
evidence for fracture or other significant bone or soft 
tissue abnormality.  Impression was "negative left knee."

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the veteran has a current knee disorder.  It follows that if 
there is no current disorder there obviously is no current 
disability.  In the absence of competent medical evidence of 
a current disorder and of any competent evidence relating any 
claimed current disorder to an injury in service, service 
connection for a claimed diagnosis of left knee strain must 
be denied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) 
and Degmetich, 104 F.3d 1328. 

The Court of Appeals for Veterans Claims has held that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As the veteran's 
assertions alone are not competent evidence to show that she 
has a diagnosed disability of left knee strain, competent 
medical evidence is required to substantiate her claim.  The 
examiner did not diagnose a current disability nor is there 
any other medical evidence of record to support her claim.  
Accordingly, service connection must be denied.  

The Board notes that the veteran served in Iraq and Kuwait 
during Operation Iraqi Freedom and the Board has therefore 
considered whether the application of 38 C.F.R. § 3.317 
(compensation for certain disabilities due to undiagnosed 
illnesses) is warranted.  Unfortunately, the regulation is 
inapplicable as the veteran does not have current objective 
indications of a qualifying chronic disability.  See 
38 C.F.R. § 3.317 (2008).   

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in June 2006 apprised the veteran 
of the information and evidence necessary to establish her 
claims for service connection.  She was advised of the 
evidence that VA would seek to provide and of the information 
and evidence that he was expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  She was also informed him of how VA 
establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that 
the veteran has been provided adequate notice in accordance 
with 38 U.S.C.A §§ 5103, 5103A with regard to his claims for 
service connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record.  In addition, the veteran has been 
accorded a C&P examination with regard to her claim for 
service connection for left knee strain; the report of which 
is of record.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for left knee strain is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


